Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 2-7, the recitation “wherein the portions and additional portions of the plurality of second patch antenna patterns are disposed to surround each of the plurality of first patch antenna patterns and each of the plurality of regions, and wherein some of the portions of the plurality of second patch antenna patterns both surround each of the plurality of regions with a remainder of the portions and surround each of the plurality of first patch antenna patterns with the additional portions” renders the claimed indefinite since the terms “the portions and additional portions”, “some of the portions”, and “a remainder portions” are very vague and unclear. For examination purpose, claim 12 is treated in this office action as best understood.
Claim 17, lines 1-3, the recitation “wherein at least one of the plurality of second feed vias provides a feed path for a corresponding first patch antenna pattern of the plurality of first patch antenna patterns” renders the claimed indefinite. Figures 4A-4F and 5A-5C of invention illustrate the  of the plurality of first patch antenna patterns. So, it is not clear any structure or connection between the second feed vias and the first patch antenna patterns is required to provide a feed path for a corresponding first patch antenna pattern or just simply result of the second feed vias and the second patch antenna patterns. For examination purpose, it is interpreted as simply result of the second feed vias and the second patch antenna patterns. 
Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-9, 11-12 and 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paulotto et al (US 2019/0020110), hereinafter “Paulotto”.
Regarding claim 1, Paulotto discloses in Figures 7-10, an antenna apparatus, comprising:
a ground plane (92, Fig. 9);
a plurality of first patch antenna patterns (104A, Fig. 11) arranged on a level higher than the ground plane (92) and each (104A) configured to transmit and/or receive a first radio frequency signal of a first frequency;

wherein the plurality of second patch antenna patterns (104B, 174B) include at least one feed patch antenna pattern (104B, see Fig. 9) configured to transmit and/or receive a second radio frequency signal of a second frequency different from the first frequency, and at least one dummy patch antenna pattern (174B) which is not fed any of the first and second radio frequency signals.
Regarding claim 2, as applied to claim 1, Paulotto discloses in Figures 7-10, wherein the plurality of second patch antenna patterns (104B, 174B) are disposed on a level higher than the plurality of first patch antenna patterns (104A).
Regarding claim 6, as applied to claim 1, Paulotto discloses in Figures 7-10, wherein portions of the plurality of second patch antenna patterns (104B, Fig. 9) overlap the plurality of first patch antenna patterns (104A), and
wherein other portions (174B, Fig. 10) of the plurality of second patch antenna patterns do not overlap the plurality of first patch antenna patterns (104A).
Regarding claim 7, as applied to claim 1, Paulotto discloses in Figures 7-10, 
wherein the plurality of first patch antenna patterns (104A of 70-1, 70-2) are spaced apart from each other by a first spacing distance (172, Fig. 10) and are arranged in a first direction, and
wherein the plurality of second patch antenna patterns (104B of 70-1, 70-2, Fig. 10, and 174A,174B) are spaced apart from each other by a second spacing distance (176, Fig. 10) shorter than the first spacing distance and are arranged in the first direction.
Regarding claims 8-9, as applied to claim 1, Paulotto discloses in Figure 11, 
wherein portions (174A) of the plurality of second patch antenna patterns are arranged in a first direction, and wherein the portions (174A) of the plurality of second patch antenna patterns are 
wherein other portions of the plurality of second patch antenna patterns are disposed such that each of the plurality of first patch antenna patterns is disposed in a region between the other portions of the plurality of second patch antenna patterns taken in the first direction.
Regarding claims 11-12, Paulotto discloses in Figure 11, wherein portions of the plurality of second patch antenna patterns (174A) are disposed to surround each of a plurality of regions between adjacent ones of the plurality of first patch antenna patterns (104A);
wherein the portions and additional portions of the plurality of second patch antenna patterns are disposed to surround each of the plurality of first patch antenna patterns and each of the plurality of regions, and wherein some of the portions of the plurality of second patch antenna patterns both surround each of the plurality of regions with a remainder of the portions and surround each of the plurality of first patch antenna patterns with the additional portions.
Regarding claims 15, as applied to claim 1, Paulotto discloses in Figure 9,
a plurality of second feed vias (64B) providing a feed path for at least one feed patch antenna pattern (104B) of the plurality of second patch antenna patterns (104B) and penetrating (128B) the ground plane (92).
Regarding claim 16, as applied to claim 15, Paulotto in Figure 9, 
a plurality of first feed vias (64A) providing a feed path for a corresponding first patch antenna pattern of the plurality of first patch antenna patterns (104A) and penetrating (128A) the ground plane (92).
Regarding claim 17, as applied to claim 15, Paulotto discloses in Figure 9, 
wherein at least one of the plurality of second feed vias (64B) provides a feed path for a corresponding first patch antenna pattern of the plurality of first patch antenna patterns (104A).
Regarding claim 18, Paulotto discloses in Figures 7-11, an antenna apparatus, comprising:
a ground plane (92, Fig. 7);
a plurality of first patch antenna patterns (104A, Fig. 11) arranged on a level higher than the ground plane (92) and fed with power; and
a plurality of second patch antenna patterns (174A, Fig. 11) each having a size smaller than a size of each of the plurality of first patch antenna patterns (104A), and arranged on a level higher than the ground plane (92), 
wherein the plurality of second patch antenna patterns (174A) are arranged to surround each of the plurality of first patch antenna patterns (104A) and each of a plurality of regions between adjacent ones (104A, 104A) of the plurality of first patch antenna patterns, and
wherein a portion of the plurality of second patch antenna patterns (174A) partially surrounds both the plurality of regions and the plurality of first patch antenna patterns (104A).
Regarding claim 19, as applied to claim 18, Paulotto discloses in Figures 7-11, 
wherein each second patch antenna pattern (174A, Fig. 11) of the portion of the plurality of second patch antenna patterns has a structure in which a length taken in a first direction is longer than a length taken in a second direction, and each second patch antenna pattern (174A, Fig. 11) of another portion of the plurality of second patch antenna patterns has a structure in which a length taken in the first direction is shorter than a length taken in a second direction.
Regarding claim 20, as applied to claim 18, Paulotto discloses in Figure 11, 
wherein the plurality of first patch antenna patterns (104A) are arranged in the first direction, and
wherein a length of each of the plurality of regions surrounded by the portions of the plurality of second patch antenna patterns taken in the second direction is longer than a length of each of the plurality of regions taken in the first direction.
Regarding claim 21, as applied to claim 18, Paulotto discloses in Figure 11, wherein the plurality of second patch antenna patterns (174A) are disposed on a level higher than the plurality of first patch antenna patterns (see par. 0090, lines 14+).
Regarding claim 22, as applied to claim 18, Paulotto discloses in Figure 11, further comprising a plurality of third patch antenna patterns (104B) disposed on a level higher than the ground plane (92, Fig. 9), overlapping the plurality of first patch antenna patterns (104A), and fed with power.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paulotto in view of Paulotto et al (US 2019/0020121), hereinafter “Paulotto ‘121”.
Regarding claims 3 and 10, as applied to claim 1, Paulotto discloses every feature of claimed invention as expressly recited in claims 1 and 8, except for 
a plurality of third patch antenna patterns disposed on a level higher than the ground plane, overlapping the plurality of first patch antenna patterns, and each configured to transmit and/or receive a third radio frequency signal of a third frequency different from the first and second frequencies.
Paulotto ‘121 discloses in Figures 8-9, a plurality of third patch antenna patterns (40C, Fig. 9) disposed on a level higher than the ground plane (92), overlapping the plurality of first patch antenna patterns (40A, Fig. 9), and each configured to transmit and/or receive a third radio frequency signal of a third frequency different from the first and second frequencies (frequencies of 40A and 40B, Fig. 8).

Regarding claim 4, as applied to claim 1, Paulotto ‘121 discloses in Figures 8-9 and par. 0091, further comprising:
a plurality of third patch antenna (40C, Fig. 9) patterns disposed on a level higher than the ground plane (92), overlapping the plurality of first patch antenna patterns (40A, Fig. 9), and each (40C) having a size (W’) less than a size (W) of each of the plurality of first patch antenna patterns (40A) and greater than a size (V) of each of the plurality of second patch antenna patterns (40B).
Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Paulotto et al (US 2019/0020110), hereinafter “Paulotto”.
Regarding claims 13-14, Paulotto discloses in Figures 10-11
wherein at least one of the plurality of second patch antenna patterns (104B) overlaps a corresponding first patch antenna pattern (104A) of the plurality of first patch antenna patterns.
Paulotto does not discloses
 wherein at least one of the plurality of second patch antenna patterns comprises at least one slit portion formed from one side to the other side; or extends in a plurality of directions from one point overlapping the corresponding first patch antenna pattern.
 However, Paulotto disclose in par. 0088, the plurality of second patch antenna patterns 104B may have any desired shape. It would have been obvious to one having ordinary skill in the art the art before the time the invention was made to change the shape of the at least one of the plurality of second patch antenna patterns to achieve desired the radiation characteristic the antenna apparatus. .
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845